DETAILED ACTION
This non-final Office action is responsive to amendments filed February 19th, 2021. Claims 1, 11, and 16 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims are directed to features that address challenges related to attributing reviews to specific employees of an employer and providing the attributed reviews on a page, a personal profile, and as a reference to a job application process 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 2/19/21 have been fully considered but they are not persuasive. 
On pages 7-12 of the provided remarks, Applicant argues that ‘The Office Action Fails To Establish A Prima Facie Case For A Subject Matter Eligibility Rejection Against The Present Claims Because The Office Action Fails To Properly Substantiate Allegations That The Present Claims Are Directed To A Judicial Exception’. Specifically on page 10 of the provided remarks, Applicant argues that “The Office Action fails to substantiate allegations that the present claims are directed to a judicial exception because the Office Action fails to identify specific limitations that the examiner believes recite abstract idea or additional elements recited in the claims beyond the alleged judicial exception.” Examiner respectfully disagrees and asserts that on page 7 of the previous Office action 
On pages 11-12 of the provided remarks, Applicant argues that “the Office Action fails to identify and evaluate additional elements to determine whether they integrate a recited judicial exception into a practical application.” Examiner respectfully disagrees and asserts that per pages 8-9 of the previous Office action, Step 2A Prong 2 analysis 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 2/19/21 have been fully considered but they are not persuasive. 
On pages 12-16 of the provided remarks, Applicant argues that ‘The Cited References Fail to Disclose, “providing, by the computing system, a post for a job position associated with a potential employer, and providing, by the computing system, the attributed review as a reference for the potential employer as part of a job application process for the job position based on an application for the job position by the person through the post”. Specifically on page 15, Applicant argues that “Madisch fails to disclose the claim features.” Examiner asserts that the present limitation in question is an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 11 (system), and 16 (medium) and dependent claims 2-8, 10-15, and 17-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 11 is directed to a system (i.e. machine), and claim 16 is directed to a medium (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward: obtaining, by a computing system, information associated with a review relating to an entity; providing, by the computing system, one or more names of a plurality of persons who are associated with the entity and who have enabled an opt in to be included in an attributed review associated with the entity, based at least in part on the one or more names matching at least a portion of the information associated with the review; generating, by the computing system, in response to a selection of a person based on the one or more names, a link to an employee profile of the selected person, wherein the employee profile corresponds with the entity and is different from a personal profile associated with the person; generating, by the computing system, the attributed review of the person including the link, wherein the attributed review is provided on a page associated with the entity and the attributed review is provided on the personal profile associated with the person based on a sharing option selected by the person, providing, by the computing system, a post for a job position associated with a potential employer; and providing, by the computing system, the attributed review as a reference for the potential employer as part of a job application process for the job position based on an application for the job position by the person through the post (Organizing Human Activity & Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations provide names of employee reviews which is a form of commercial interaction. Additionally the claims generate an attribute review of an employee which is a form of commercial interaction. The steps/functions disclosed above and in the independent claims are 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining, by a computing system, information associated with a review relating to an entity” and “providing, by the computing system, a post for a job position associated with a potential employer; and providing, by the computing system, the attributed review as a reference for the potential employer as part of a job application process for the job position based on an application for the job position by the person through the post” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer system”, “at least one hardware processor”, “a memory storing instructions”, “a non-transitory computer readable medium” would not account for 
In addition, dependent claims 2-8, 10-15, and 17-20 further narrow the abstract idea and dependent claim 6, 7, 14, and 19 additionally recite “the attributed review is provided in a news feed associated with a specified audience based on the sharing option selected by the person” and “the providing one or more names of a plurality of persons includes providing roles of the plurality of employees in connection with the employer and profile photos of the plurality of employees” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity (See PEG 2019 and MPEP 2106.05). 
The claimed “computer system”, “at least one hardware processor”, “a memory storing instructions”, “a non-transitory computer readable medium” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 11-15; and medium claims 16-20 recite “computer system”, “at least one hardware processor”, “a memory storing instructions”, “a non-transitory computer readable medium”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0087 and 0093 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “obtaining, by a computing system, information associated with a review relating to an entity” and “providing, by the computing system, a post for a job position associated with a potential employer; and providing, by the computing system, the attributed review as a reference for the potential employer as part of a job application process for the job position based on an application for the job position by the person through the post” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill 
In addition, dependent claims 2-8, 10-15, and 17-20 further narrow the abstract idea and dependent claim 6, 7, 14, and 19 additionally recite “the attributed review is provided in a news feed associated with a specified audience based on the sharing option selected by the person” and “the providing one or more names of a plurality of persons includes providing roles of the plurality of employees in connection with the employer and profile photos of the plurality of employees” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8, 9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (U.S 2013/0211883 A1) in view of Kotis (AU 2012/101127 A4) in view of Travis (U.S 2004/0088177 A1).
Claim 1
Regarding Claim 1, Vesely discloses the following: 
A computer-implemented method comprising [see at least Paragraph 0096 for reference to the invention being directed to a method for evaluating a member of a professional community]
obtaining, by a computing system, information associated with a review relating to an entity [see at least Paragraph 0096 fir reference to the system receiving quantitative inputs regarding a members informal engagement within the professional community and those inputs being incorporated into an evaluation score indicating the member’s value to the professional community]
providing, by the computing system, one or more names of a plurality of persons associated with the entity, the one or more names matching at least a portion of the information associated with the review [see at least Paragraph 0037 for reference to the social network component of the system providing the infrastructure to maintain a social network usable by members of the professional community in which they can link their profiles amongst manager groups and/or job titles] 

However, Kotis discloses the following:
providing, by the computing system, one or more names of a plurality of persons who are associated with the entity and who have enabled an opt in to be included in an attributed review associated with the entity, based at least in part on the one or more names matching at least a portion of the information associated with the review [see at least Page 16 lines 5-8 for reference to the employer confirming employee details for those who have agreed to have their work history and data included in the database for review; Examiner notes ‘agreeing to have their work history and data included in the database for review’ as the ‘opt in to be included in an attributed review’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the listing of names of Vesely to include the opting in criteria of Kotis. Allowing the employee the option of agreeing to input their name for review gives the 

While the combination of Vesely and Kotis discloses the limitations above, they do not disclose generating, by the computing system, in response to a selection of a person based on the one or more names, a link to an employee profile of the selected person, wherein the employee profile corresponds with the entity and is different from a personal profile associated with the person; generating, by the computing system, the attributed review of the person including the link, wherein the attributed review is provided on a page associated with the entity and the attributed review is provided on the personal profile associated with the person based on a sharing option selected by the person; providing, by the computing system, a post for a job position associated with a potential employer;  and providing, by the computing system, the attributed review as a reference for the potential employer as part of a job application process for the job position based on an application for the job position by the person through the post. 
However, Travis discloses the following:
generating, by the computing system, in response to a selection of a person based on the one or more names, a link to an employee profile of the selected person [see at least Paragraph 0077 for reference to Figure 9 displaying the names of various employees and their job codes; Paragraph 0078 for reference to beginning assessing an employee involving clicking on the employees name within the 
the employee profile corresponds with the entity and is different from a personal profile associated with the person [see at least Paragraph 0061 for reference to the Employee Profile including information such as ‘Employee Status’ denoting whether the employee is Active, New to Job, Leave of Absence Status or Separated from the entity, as well as the Country, Job Family, and Job Title/Job Code associated with the employee; Figure 5 and related text regarding the Employee Profile] 
generating, by the computing system, the attributed review of the person including the link [see at least Paragraph 0060 for reference to the PMP permitting the user to make use of employee performance assessments from prior periods by taking the user to Assessment Creation screen upon clicking the “Create Individual Assessments” button which provides the ability to copy supplemental skills and objectives from a previous period for the individual identified in the identification information area; Figure 5 and related text regarding item 52  ‘Assessment Creation’ screen] 
wherein the attributed review is provided on a page associated with the entity and the attributed review is provided on the personal profile associated with the person based on a sharing option selected by the person [see at least Paragraph 0058 for reference to the Assessments Screen which directs to user for creating and transferring employee performance assessments; Paragraph 0078 for reference to the user clicking on their name on the Assessment List of the Assessment 
providing, by the computing system, a post for a job position associated with a potential employer [see at least Paragraph 0062 for reference to Job Title/Codes can be searched by clicking on the ‘Lookup Job Title/Code’ button of the Assessment Creation Screen; Paragraph 0128 for reference to the system identifying the different types of jobs that a company may have with regard to using a template such as Job Title or Code template through the use of look up job title code button 68 that allows the user to input in Job Title or Code window a job title or code and, upon clicking Search button, is given the information relating to the different corporate job titles or codes that relate to the term specified in search window; Figure 5 and related text regarding item 64 ‘Job Title/Code’ as well as the ‘Lookup Job Title/Code’ button; Figure 28 and related text regarding job search functionality] 
providing, by the computing system, the attributed review as a reference for the potential employer as part of a job application process for the job position based on an application for the job position by the person through the post [see at least Paragraph 0113 for reference to the ‘Edit Profile’ hyperlink giving the option to change pertinent information regarding the employee including transferring an employee’s assessment when they move to a new leader; Paragraph 0114 for reference to when an assessing manager changes the job code for an existing 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the review method of Vesely to include the employee profile and job positing functionality of Travis. Doing so would allow the employee and his leader to develop and/or clarify organizational goals, team goals, key job responsibilities for individual positions, and individual objectives, as stated by Travis (Paragraph 0050). 
Claim 2
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 2, Vesely discloses the following: 
the employee profile includes one or more of: a name of the selected person, a profile photo of the selected person, a cover photo associated with the selected person, or a role of the selected person in connection with the entity [see at least Paragraph 0068-0077 for reference to the profile completion facet representing the amount of information the member has inputted into their profile being a factor in their aggregate value to the professional community in which that information includes: photograph, job/business card information, biography, employment history, education, internet profiles, professional interests, expertise, and relocation preferences]
Claim 3
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 3, Vesely discloses the following: 
the entity is an employer, the plurality of persons is a plurality of employees, and the selected person is a selected employee [see at least Paragraph 0001 for reference to the term “employee” referring to a person working for an employer entity and corporations, companies or other entities being referred to as “employers”; Paragraph 0018 for reference to a professional community representing employees of an employer or group of employer] 
Claim 4
While the combination of Vesely, Kotis, and Travis discloses the limitations above, regarding claim 4, Vesely discloses the following: 
the employer has enabled an opt in for allowing a user creating a review relating to the employer to attribute the review to at least one of the plurality of employees associated with the employer [see at least Paragraph 0029 for reference to the user interface being configured to provide data and receive data from the user portal in accordance with the access rights of the current user engaging the portion in which the interface may have different subcomponents for presenting member interface, manager interface, and administrator interface]
Claim 5
While the combination of Vesely, Kotis, and Travis discloses the limitations above, Vesely does not disclose the selected employee having an opt in for attributing a review relating to the employer to the selected employee. 
However, Kotis discloses the following:
the selected employee has enabled an opt in for attributing a review relating to the employer to the selected employee [see at least Page 16 lines 5-8 for reference to 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the evaluation method of Vesely to include the employee opt in of Kostis. Allowing the employee the option of agreeing to input their name for review gives the employee the knowledge that their work history is being recorded which means that an employee is likely to maintain a higher work ethic, since poor ratings could jeopardize future employment prospects, as stated by Kostis (Page 10 lines 13-16).
Claim 6
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 6, Vesely discloses the following:
the providing one or more names of a plurality of persons includes providing roles of the plurality of employees in connection with the employer and profile photos of the plurality of employees [see at least Paragraph 0037 for reference to the social network providing the capability for members to link their profile with the profiles of other members whom they are acquainted and the links being represented by listing on a member’s profile the names and/or other information of the other members to whom the member linked]  
Claim 8
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 8, Vesely discloses the following:
the attributed review is shared with one or more users including a connection of the selected employee [see at least Paragraph 0088 for reference to the member being able to have his/her evaluation score and/or information about his/her evaluation score shared with other members of the professional community]
Claim 9
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 9, Vesely discloses the following:  
aggregating attributed reviews relating to the selected employee [see at least Paragraph 0055 for reference to inputs into a members online profile managed by the social networking component including formal performance review ratings and trends comparing previous years’ performance review as well as aggregate values for effectiveness] 
the attributed reviews relate to a plurality of employers including the employer [see at least Paragraph 0045 for reference to the scoring component computing one or more evaluation scores indicating the members value to the professional community; Paragraph 0016 for reference to the professional community being made up of employer’s entity’s customers, business partners, and professional relationships]
Claim 11
Regarding Claim 11, the claim limitations mirror the above independent claim 1, therefore the above claim rejection applies, with the addition of Vesely disclosing the following: 
A system comprising
at least one hardware processor [see at least Paragraph 0101 for reference to the system containing one or more processors; Figure 4 and related text regarding item 410 ‘processor’]  
a memory storing instructions that, when executed by the at least one processor, cause the system to perform [see at least Paragraph 0103 for reference to the computer readable storage medium being represented as a computer memory encoded with a computer program which when executed on one or more processors, performs the functions of the invention]
Claim 12
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 12, Vesely discloses the following:
the employee profile includes one or more of: a name of the selected person, a profile photo of the selected person, a cover photo associated with the selected person, or a role of the selected person in connection with the entity [see at least Paragraph 0068-0077 for reference to the profile completion facet representing the amount of information the member has inputted into their profile being a factor in their aggregate value to the professional community in which that information includes: photograph, job/business card information, biography, employment history, education, internet profiles, professional interests, expertise, and relocation preferences] 
Claim 13
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 13, Vesely discloses the following:
the entity is an employer, the plurality of persons is a plurality of employees, and the selected person is a selected employee [see at least Paragraph 0001 for reference to the term “employee” referring to a person working for an employer entity and corporations, companies or other entities being referred to as “employers”; Paragraph 0018 for reference to a professional community representing employees of an employer or group of employer] 
Claim 14
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 14, Vesely discloses the following:
the providing one or more names of a plurality of persons includes providing roles of the plurality of employees in connection with the employer and profile photos of the plurality of employees [see at least Paragraph 0037 for reference to the social network providing the capability for members to link their profile with the profiles of other members whom they are acquainted and the links being represented by listing on a member’s profile the names and/or other information of the other members to whom the member linked]
Claim 15
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 15, Vesely discloses the following:
the attributed review is shared with one or more users including a connection of the selected employee [see at least Paragraph 0088 for reference to the member being able to have his/her evaluation score and/or information about his/her evaluation score shared with other members of the professional community]

Regarding Claim 16, the claim limitations mirror the above independent claim 1, therefore the above claim rejection applies, with the addition of Vesely disclosing the following:
A non-transitory computer readable medium including instructions that, when executed by at least one hardware processor of a computing system, cause the computing system to perform a method comprising [see at least Paragraph 0025 for reference to the system including one or more tangible, non-transitory computer-readable storage devices storing processor-executable instructions, and one or more processors that execute the processor-executable instructions to perform the functions described]
Claim 17
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 17, Vesely discloses the following:
the employee profile includes one or more of: a name of the selected person, a profile photo of the selected person, a cover photo associated with the selected person, or a role of the selected person in connection with the entity [see at least Paragraph 0068-0077 for reference to the profile completion facet representing the amount of information the member has inputted into their profile being a factor in their aggregate value to the professional community in which that information includes: photograph, job/business card information, biography, employment history, education, internet profiles, professional interests, expertise, and relocation preferences]

While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 18, Vesely discloses the following:
the entity is an employer, the plurality of persons is a plurality of employees, and the selected person is a selected employee [see at least Paragraph 0001 for reference to the term “employee” referring to a person working for an employer entity and corporations, companies or other entities being referred to as “employers”; Paragraph 0018 for reference to a professional community representing employees of an employer or group of employer]  
Claim 19
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 19, Vesely discloses the following:
the providing one or more names of a plurality of persons includes providing roles of the plurality of employees in connection with the employer and profile photos of the plurality of employees [see at least Paragraph 0037 for reference to the social network providing the capability for members to link their profile with the profiles of other members whom they are acquainted and the links being represented by listing on a member’s profile the names and/or other information of the other members to whom the member linked]
Claim 20
While the combination of Vesely, Kotis, and Travis disclose the limitations above, regarding Claim 20, Vesely discloses the following:
the attributed review is shared with one or more users including a connection of the selected employee [see at least Paragraph 0088 for reference to the member  


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (U.S 2013/0211883 A1) in view of Kotis (AU 2012/101127 A4) in view of Travis (U.S 2004/0088177 A1), as applied in claim 1, in view McConnell (U.S 2014/0278821 A1).
Claim 7
While the combination of Vesely, Kotis, and Travis disclose the limitations above, Vesely does not disclose the attributed review being provided in a news feed associated with a specified audience based on the sharing option selected by the person.
However, regarding Claim 7 McConnell discloses the following:
the attributed review is provided in a news feed associated with a specified audience based on the sharing option selected by the person [see at least Paragraph 0041 for reference to the “following” of a record stored in a database allows a user to track the progress of that record by an information feed such as the record feed or the news feed of a user subscribed to the record; Paragraph 0048 for reference to the term “record” referring to a data entity such as an instance of a data object created by a user of the database service about a particular business relationship in the form of a business partner, a project the user is working on; Paragraph 0049 for reference to the information feed representing a combination (e.g., a list) of feed items or entries with various types of information and data; Paragraph 0049 for reference to feed items of information about a user can be presented in a user's profile feed of the database, while feed items of 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of the attribute review of Vesely to include the news feed of McConnel. Doing so would provide a way for data to be accessed to retrieve relevant information to be presented as part of a displayed feed, as stated by McConnell (Paragraph 0049). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (U.S 2013/0211883 A1) in view of Kotis (AU 2012/101127 A4) in view of Travis (U.S 2004/0088177 A1), as applied in claim 1, in view Pendergraft (U.S 2008/0086343 A1).
Claim 10
While the combination of Vesely, Kotis, and Travis disclose the limitations above, Vesely does not disclose the selected employee being associated with a plurality of employers and a respective profile is created for each employer of the plurality of employers. 
However, Pendergraft discloses the following: 
the selected employee is associated with a plurality of employers and a respective profile is created for each employer of the plurality of employers [see at least Paragraph 0034 for reference to the business relationship information being organized as profiles stored in the systems data store including employee profiles and company profiles and each profile includes link attributes which are used to create business relationship networks] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683